18-10947-scc          Doc 1148        Filed 01/28/19 Entered 01/28/19 11:53:30                      Main Document
                                                    Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al.,1                          )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

                      AGREED SUPPLEMENTAL SCHEDULING ORDER FOR
                        CONFIRMATION HEARING ON AMENDED PLAN

              WHEREAS, confirmation of the Joint Chapter 11 Plan of the Reorganization of Nine West

 Holdings, Inc. and Its Debtor Affiliates [Docket No. 749] was scheduled to be considered at a

 hearing commencing on January 28, 2019 (the “Confirmation Hearing”).

              WHEREAS, on November 14, 2018, this Court entered the Agreed Scheduling Order for

 Confirmation [Docket No. 865] (the “Scheduling Order”) governing pretrial deadlines for the

 Confirmation Hearing;

              WHEREAS, on January 20, 2019, the Debtors filed the Second Amended Joint Chapter 11

 Plan of Reorganization of Nine West Holdings, Inc. and Its Debtor Affiliates [Docket No. 1111]

 (as may be amended, supplemented, or otherwise modified from time to time, the “Second

 Amended Plan”);




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.

                                                            1
18-10947-scc      Doc 1148      Filed 01/28/19 Entered 01/28/19 11:53:30           Main Document
                                              Pg 2 of 6


         WHEREAS, confirmation of the Second Amended Plan is scheduled to be considered at

 the Confirmation Hearing now commencing at 9:30 a.m. Prevailing Eastern Time (“ET”) on

 February 1, 2019;

         WHEREAS, good cause exists to supplement the Scheduling Order as set forth herein;

         WHEREAS, the Parties have met and conferred regarding the scheduling of pretrial dates

 relating to the Confirmation Hearing; and

         WHEREAS, the Court, being duly advised, has considered the proposed supplemental

 schedule in connection with the Confirmation Hearing;

         IT IS HEREBY ORDERED THAT:

    1.          Unless modified within this Supplemental Scheduling Order, all of the provisions,

 dates and deadlines agreed to previously by the parties and ordered by the Court in the Scheduling

 Order, shall remain in full force and effect.

    2.          The parties have agreed to the following supplemental deadlines (the

 “Supplemental Schedule”) as specified below:

                   Date                                                Event

     Friday, November 30, 2018 –           Fact Witness Depositions. Parties to conduct fact
       Friday February 1, 2019             witness depositions. The Parties shall give at least
                                           four business days’ notice of fact witness depositions
                                           and will cooperate in scheduling depositions given
                                           witness availability.


      Tuesday, January 8, 2019 –           Expert Witness Depositions. Parties to conduct
      Tuesday, January 29, 2019            expert witness depositions.




                                                  2
18-10947-scc   Doc 1148   Filed 01/28/19 Entered 01/28/19 11:53:30          Main Document
                                        Pg 3 of 6



               Date                                            Event

     Saturday, January 19, 2019   Service of Plan Supporter Expert Report Updates.
                                  The date on which Plan Supporters shall serve any
                                  updates to reports previously prepared by expert
                                  witnesses and produce any supplemental reliance
                                  materials. The Parties reserve all rights to object to
                                  these disclosures, including to the disclosure of any
                                  new expert opinions.


     Tuesday, January 22, 2019    Deadline for Witness and Trial Exhibit Lists. The
                                  deadline on which Parties must simultaneously
                                  exchange witness and trial exhibit lists. Witness and
                                  exhibits lists may be supplemented based on
                                  depositions taken after this date or for good cause
                                  shown.


    Wednesday, January 23, 2019   Plan Objector Expert Report Updates. The date on
                                  which Plan Objectors shall provide any updates to
                                  reports previously prepared by expert witnesses and
                                  produce any supplemental reliance materials. The
                                  Parties reserve all rights to object to these disclosures,
                                  including to the disclosure of any new expert opinions.




                                         3
18-10947-scc        Doc 1148       Filed 01/28/19 Entered 01/28/19 11:53:30                    Main Document
                                                 Pg 4 of 6



                     Date                                                       Event

      Thursday, January 24, 2019                Plan Objection Deadline – 12 pm ET. Deadline to
                                                file any objections to the proposed Plan and/or
                                                Settlement, and briefs in opposition to confirmation of
                                                the proposed Plan and/or Settlement, and replies in
                                                support of the STN Motion.

                                                Deadline to Exchange Deposition Designations. The
                                                deadline by which Parties must simultaneously
                                                exchange a list of deposition designations for
                                                depositions with final transcripts received by Parties by
                                                January 22, 2019. For final transcripts received after
                                                January 22, 2019, designations must be provided
                                                within two days of receipt.

                                                Motions in Limine Deadline. The deadline by which
                                                Parties must file any motions in limine, including
                                                Daubert motions. Memoranda of Law in support of any
                                                such Motions are limited to 8 pages in length. With
                                                respect to potential motions in limine arising from
                                                depositions that have not occurred by January 23, 2019,
                                                such motions must be filed two days following receipt
                                                of the final transcript.2

                                                Pretrial Conference. The date on which Parties shall
      Thursday, January 24, 2019                participate in a pretrial conference.
              2 pm ET

                                                Deadline for Objections to Witness Lists. The
       Sunday, January 27, 2019                 deadline by which Parties must serve objections to
                                                final witness lists.

                                                Deadline for Supplemental Plan Documents - 5 pm
                                                ET. The deadline by which the Debtors must file the
                                                Plan Supplement documents identified in the
                                                Committee’s reservation of rights [Docket No. 1126].




 2
  The time for filing motions in limine arising from Mr. Ordway’s January 25, 2019 deposition passed as the Parties
 were discussing parameters for the revised schedule. As such, motions in limine arising from Mr. Ordway’s January
 25, 2019 deposition, if any, may be filed by Tuesday, January 29, 2019.

                                                         4
18-10947-scc   Doc 1148   Filed 01/28/19 Entered 01/28/19 11:53:30        Main Document
                                        Pg 5 of 6



               Date                                          Event

     Tuesday, January 29, 2019    Deadline for Exchange of Counter-Designations
                                  and Objections to Designations. The deadline by
                                  which Parties exchange counter-designations and
                                  objections to deposition designations.

                                  Deadline for Oppositions to Motions in Limine - 10
    Wednesday, January 30, 2019   am ET. The deadline by which Parties must file
                                  oppositions to any motions in limine. Memoranda of
                                  law in oppositions are limited to 8 pages in length.
                                  With respect to potential motions in limine filed after
                                  January 24, 2019, the Parties must file oppositions to
                                  such motions within two days of receipt.

                                  Deadline for Objections to Trial Exhibit Lists - 5
                                  pm ET. The deadline by which Parties must serve
                                  objections to final trial exhibit lists.

                                  Confirmation Brief Deadline – 5 pm ET. Deadline
                                  to file any briefs in support of confirmation of the
                                  proposed Plan and/or Settlement in response to the
                                  Plan Objections.


    Thursday, January 31, 2019    Hearing on Motions in Limine. The date on which
           10 am ET               Parties shall, subject to the Court’s availability,
                                  participate in hearings regarding their motions in
                                  limine.


    Thursday, January 31, 2019    Deadline for Objections to Counter-Designations.
                                  The deadline by which Parties exchange objections to
                                  deposition counter-designations.


    Friday, February 1, 2019 –    Confirmation Hearing Dates.
    Friday, February 15, 2019;
   Monday February 25, 2019 –
   Wednesday, February 27, 2019




                                         5
18-10947-scc      Doc 1148      Filed 01/28/19 Entered 01/28/19 11:53:30       Main Document
                                              Pg 6 of 6


    3.          Failure to comply with any of the dates or deadlines set forth in the Scheduling

 Order, as supplemented by the above Supplemental Schedule, may be a waiver of the applicable

 event by the non-complying participating Party.

    4.          Amendments or Modifications. The Court may amend or modify the terms of

 this Order for good cause shown.

    5.          Retention of Jurisdiction. This Court shall retain jurisdiction over any and all

 matters arising from or related to the interpretation of this Order.




 Dated: January 28, 2019                /S/ Shelley C. Chapman
        New York, New York              HONORABLE SHELLEY C. CHAPMAN
                                        UNITED STATES BANKRUPTCY JUDGE




                                                   6
